The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2014

                                     No. 04-14-00099-CR

                                 Rodolfo Mata RODRIGUEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4828
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due on
June 16, 2014.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court